SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported): July 30, 2007 IndyMac IMSC Mortgage Loan Trust 2007-AR2 (exact name of issuing entity) Commission File Number of the issuing entity: 333-140726-10 IndyMac MBS, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor: 333-140726 IndyMac Bank, F.S.B. (Exact name of the sponsor as specified in its charter) Delaware 95-4791925 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 155 North Lake Avenue Pasadena, California 91101 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (800) 669-2300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act(17 CFR240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 14e-4(c) under the Exchange Act(17 CFR 240.14e-4(c)) Section 8Other Events Item 8.01Other Events. On July 30, 2007, IndyMac MBS, Inc. (the “Company”) entered into a Pooling and Servicing Agreement dated as of July 1, 2007 (the “Pooling and Servicing Agreement”), by and among the Company, as depositor, IndyMac Bank, F.S.B. (“IndyMac”), as seller and as servicer, and Deutsche Bank National Trust Company, as trustee (the “Trustee”), providing for the issuance of the Company’s IndyMac IMSC Mortgage Loan Trust 2007-AR2 (the “Issuing Entity”), Mortgage Pass-Through Certificates, Series 2007-AR2 (the “Certificates”).The Pooling and Servicing Agreement is annexed hereto as Exhibit 4.1. On July 30, 2007, Bear Stearns Financial Products Inc., as counterparty (the “Counterparty”) and the Supplemental Interest Trustee entered into a cap contract for the LIBOR Certificates, as evidenced by a confirmation between such parties (the “Cap Confirmation”).The Cap Confirmation is annexed hereto as Exhibit 10.1. On July 30, 2007, the Company entered into an Item 1115 Agreement (the “Item 1115 Agreement), dated as of June 29, 2006, by and among the Company, as depositor, IndyMac ABS, Inc., IndyMac Bank, F.S.B. and the Counterparty.The Item 1115 Agreement is annexed hereto as Exhibit 10.2. Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell Company Transactions. Not applicable. (d) Exhibits. Exhibit No. Description 4.1 The Pooling and Servicing Agreement, dated as of July 1, 2007, by and among the Company, IndyMac and the Trustee. 10.1 The Cap Confirmation, dated July 30, 2007, between the Counterparty and the Supplemental Interest Trustee. 10.2 The 1115 Agreement, dated June 29, 2006, among the Company, IndyMac and the Counterparty. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INDYMAC MBS, INC. By: /s/Victor H. Woodworth Victor H. Woodworth Vice President Dated: August 17, 2007 Exhibit Index Exhibit 4.1 The Pooling and Servicing Agreement, dated as of July 1, 2007, by and among the Company, IndyMac and the Trustee. 10.1 The Cap Confirmation, dated July 30, 2007, between the Counterparty and the Supplemental Interest Trustee. 10.2 The 1115 Agreement, dated June 29, 2006, among the Company, IndyMac and the Counterparty.
